— Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered June 15, 1984, convicting him of petit larceny, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Weinstein, Fiber and Spatt, JJ., concur.